DETAILED ACTION
	Receipt of Applicant’s Amendment, filed October 4, 2021 is acknowledged.  
Claims 1, 2, 4-6, 9-18, and 20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the compressed dictionary being built from uncompressed indices… performing a self-update of uncompressed entries in an uncompressed index".  Claims 9 and 17 recite substantially similar claim language.  There is insufficient antecedent basis for this limitation in the claim.  One of ordinary skill 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKay303 [2004/0148303] in view of McKay301 [2004/0148301].

With regard to claim 1 McKay303 teaches A computer-implemented method comprising: 
identifying an update to at least one index entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a , wherein the compressed index comprises a plurality of index entries particular index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”) and a document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), wherein each index entry in the compressed index identifies a term as the field in the data file that is indexed (McKay, ¶63 “The index data of the index record is a copy of the indexed field in data file 400) in a document (McKay303, ¶39 “data file 400”) and is associated with a unique dictionary entry identification ID as the key page name (¶67 “Page key file 418 specifies the number of keys (index results), the key name, the number of pages in the index file 402, and a list of the index value of the last entry on each index page”), wherein the document map comprises a plurality of map entries as the pages containing pointers to compressed data pages (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), and wherein a mapping value of each map entry in the document map maps a term ID as the names for the page which are used by the updater to identify the lines (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and  of each of the plurality of index entries to a unique term in a compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), the compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) being built as updating the data pages (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data page entry matching the change entry identifier”) from uncompressed indices (McKay303, ¶41 “The decompressed index page 416O-416N is searched to identify the appropriate data page 406O-406N containing the searched for data”; ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”); 
identifying an term ID as the line number (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database  of each of the index entries that are associated with the identified update in the compressed index (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
performing a self-update of uncompressed entries in an uncompressed index (McKay303, ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) that are not associated with the identified term IDs that are associated with the identified update(McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”), wherein performing the self-update comprises inserting a value associated with each map entry (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”) that is not associated with the identified term IDs associated with the identified update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”) to the uncompressed index in connection with that entry's corresponding dictionary entry ID (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”); 
for each of the index entries associated with the identified term IDs that are associated with the identified update (McKay303, ¶84 “if the line numbers from the respective entries match”), inserting a particular update value from the identified update into the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the particular update value  (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a particular term ID (McKay303, ¶82 “increments sequentially through the decompressed data page”); and 
compressing the uncompressed index into a new version of the compressed index as the generation of the new indices is the compression process as described in the incorporated PGPub (McKay303, ¶87 “After completing the update process described above, new database 312a is used in place of old database 312 and new indices 4160-416n for the new database 312a are generated using the process described in detail in co-pending application entitled, “Compressed Data Structure for Database”; Referenced PGPub#2004/0148301), by generating a new document map version of the a new version as the newly generated data structure (Id) of the document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) in the new version of the compressed index from the uncompressed index as the newly generated compressed index (Id).  
While it is heavily implied McKay does not explicitly teach updating a compressed index.  McKay303 explicitly teaches use of a compressed index (¶62), and a method for performing updates on compressed data structures (¶81).  One of ordinary 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).  

With regard to claims 2, 10, and 18 the proposed combination further teaches wherein performing the self-update of the uncompressed entries that are not associated with the identified term IDs that are associated with the identified update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”) and inserting the particular update value from the identified update into the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) comprises: 
determining a first update (McKay303, ¶84 “wherein a comparison of the line number of the data file entry in step 502 is compared to the line number of the database  associated with a lowest term ID in the compressed index (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), the first update corresponding to an updated value (McKay303, “the data file entry read”); 
for each term ID prior to the lowest term ID associated with the first update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516… McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), performing a self-update of uncompressed entries into the uncompressed index (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each term ID updated into the uncompressed index is associated with the value corresponding to the term ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”); and 
applying the first update corresponding to the updated value in the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”; McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) in connection with the dictionary entry ID of the lowest term ID (McKay303, ¶84 “if the line numbers from the respective entries match”).  

	


With regard to claims 3, 11 and 19 the proposed combination further teaches wherein after applying the first update, the method further comprises determining whether additional updates remain for the compressed index (McKay303, ¶86 “Returning to step 508, if the outcome of the step 508 determination is that the end of the data file 103 has not been reached”).  

With regard to claims 4, 12 and 20 the proposed combination further teaches wherein, in response to determining that at least one additional update remains for the compressed index (McKay303, ¶86 “If step 514 has been reached from step 508, then there is an additional entry to be added to database 312 beyond the existing entries.  Processor 204 execution of step 514 causes a new entry specified by the data file 103 entry to be written to the new database 312a and the flow of control proceeds to step 502”), the lowest term ID comprises a first lowest term ID (McKay303 ¶82 “increments sequentially through the decompressed data page”), the method further comprises: 
determining a second update (McKay303, ¶84 “wherein a comparison of the line number of the data file entry in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of control proceeds to step 514 and the database entry 312 entry read is updated and written to a new database 312a) associated with a next lowest term ID after the first lowest term ID in the compressed index (McKay303 ¶82 “increments sequentially through the decompressed data page”), the second update corresponding to a second updated value (McKay303, “the data file entry read”); 
for each term ID after the lowest term ID associated with the first update and before the next lowest term ID (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516… McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), performing a self-update of uncompressed entries into the uncompressed index (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each term ID updated into the uncompressed index is associated with the value corresponding to the term ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”); and 
applying the second update corresponding to the second updated value in the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”; McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) in connection with the dictionary ID of the next lowest term ID (McKay303, ¶84 “if the line numbers from the respective entries match”).  

wherein, in response to determining that no additional updates remain for the compressed index (McKay303, Figure 5, 508), the method further comprises, for each term ID after the lowest term ID associated with the first update and through a last term ID in the compressed index (McKay, ¶82 “increments sequentially through the decompressed data page 4060-406n”), performing a self-update of uncompressed entries into the uncompressed index (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each term ID updated into the uncompressed index is associated with the value corresponding to the term ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”).  

With regard to claims 6 and 14 the proposed combination further teaches wherein the compressed index is stored in an in-memory database (McKay303, ¶72 “storing the index in memory 206”; ¶22 “main memory 206, … for storing a data structure for a compressed database according to the embodiments of the present invention…), and wherein the uncompressed index is created in the in-memory database (McKay303, ¶22 “Main memory 206 also may be used for storing temporary variables or other intermediate information”).  

 A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer (McKay303, ¶22 “Computer 108 includes… a processor 204… for processing information.  Computer 108 also includes a main memory… for storing … instructions to be executed by processor 204”) and configured to:
identify an update to at least one index entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a set of index data files”; please see 103 motivation bellow), wherein the compressed index comprises a plurality of index entries particular index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”) and a document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), wherein each index entry in the compressed index identifies a term as the field in the data file that is indexed (McKay, ¶63 “The index data of the index record is a copy of the indexed field in data file 400) in a document (McKay303, ¶39 “data file 400”) and is associated with a unique dictionary entry identification ID as the key page name (¶67 “Page key file 418 specifies the number of keys (index results), the key name, the number of pages in the index file 402, and a list of the index value of the last entry on each index page”), wherein the document map comprises a plurality of map entries as the pages containing pointers to compressed data pages (McKay303, ¶40 “the pages 406O-N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), and wherein a mapping value of each map entry in the document map maps a term ID as the names for the page which are used by the updater to identify the lines (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”; ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) of each of the plurality of index entries to a unique term in a compressed dictionary as the compressed data pages (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), the compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) being built as updating the data pages (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data  from uncompressed indices (McKay303, ¶41 “The decompressed index page 416O-416N is searched to identify the appropriate data page 406O-406N containing the searched for data”; ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”); 
identify an term ID as the line number (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) of each of the index entries that are associated with the identified update in the compressed index (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
perform a self-update of uncompressed entries in an uncompressed index (McKay303, ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) that are not associated with the identified term IDs that are associated with the identified update(McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”), wherein performing the self-update comprises inserting a value associated with each map entry (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”) that is not associated with the identified term IDs associated with the identified update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”) to the uncompressed index in connection with that entry's corresponding dictionary entry ID (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”); 
for each of the index entries associated with the identified term IDs that are associated with the identified update (McKay303, ¶84 “if the line numbers from the respective entries match”), inserting a particular update value from the identified update into the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the particular update value  (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a particular term ID (McKay303, ¶82 “increments sequentially through the decompressed data page”); and 
compress the uncompressed index into a new version of the compressed index as the generation of the new indices is the compression process as described in the incorporated PGPub (McKay303, ¶87 “After completing the update process described above, new database 312a is used in place of old database 312 and new indices 4160-416n for the new database 312a are generated using the process described in detail in co-pending application entitled, “Compressed Data Structure for Database”; Referenced PGPub#2004/0148301), by generating a new document map version of the a new version as the newly generated data structure (Id) of the document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) in the new version of the compressed index from the uncompressed index as the newly generated compressed index (Id).  While it is heavily implied McKay does not explicitly teach updating a compressed index.  McKay303 explicitly teaches use of a compressed index (¶62), and a method for performing updates on compressed data structures (¶81).  One of ordinary skill in the art would recognize that the compressed index taught by McKay is a compressed data structure in and of itself.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).  

With regard to claim 17 McKay303 teaches A system comprising: 
At least one memory to store executable instructions (McKay303, ¶22 “Computer 108 includes… a processor 204… for processing information.  Computer ; and 
at least one processor communicatively coupled to the at least one memory (McKay303, ¶22 “Computer 108 includes… a processor 204… for processing information.  Computer 108 also includes a main memory… for storing … instructions to be executed by processor 204”), the at least one processor configured to execute the executable instructions to:
identify an update to at least one index entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a set of index data files”; please see 103 motivation bellow), wherein the compressed index comprises a plurality of index entries particular index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”) and a document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), wherein each index entry in the compressed index identifies a term as the field in the data file that is indexed (McKay, ¶63 “The index data of the index record is a copy of the indexed field in data file 400) in a document (McKay303, ¶39 “data file 400”) and is associated with a unique dictionary entry identification ID as the key page name (¶67 “Page key file 418 specifies the number of keys (index results), the key name, the number of pages in the index file 402, and a list of the index value of the last entry on each index , wherein the document map comprises a plurality of map entries as the pages containing pointers to compressed data pages (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), and wherein a mapping value of each map entry in the document map maps a term ID as the names for the page which are used by the updater to identify the lines (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”; ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) of each of the plurality of index entries to a unique term in a compressed dictionary as the compressed data pages (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), the compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) being built as updating the data pages (McKay303, ¶10 “to update data in a compressed data  from uncompressed indices (McKay303, ¶41 “The decompressed index page 416O-416N is searched to identify the appropriate data page 406O-406N containing the searched for data”; ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”); 
identify an term ID as the line number (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) of each of the index entries that are associated with the identified update in the compressed index (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
perform a self-update of uncompressed entries in an uncompressed index (McKay303, ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) that are not associated with the identified term IDs that are associated with the identified update(McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective , wherein performing the self-update comprises inserting a value associated with each map entry (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”) that is not associated with the identified term IDs associated with the identified update (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516 and the database 312 entries read is written to the new database 312a”) to the uncompressed index in connection with that entry's corresponding dictionary entry ID (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”); 
for each of the index entries associated with the identified term IDs that are associated with the identified update (McKay303, ¶84 “if the line numbers from the respective entries match”), inserting a particular update value from the identified update into the uncompressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the particular update value  (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a particular term ID (McKay303, ¶82 “increments sequentially through the decompressed data page”); and 
compress the uncompressed index into a new version of the compressed index as the generation of the new indices is the compression process as described in the incorporated PGPub (McKay303, ¶87 “After completing the update process described above, new database 312a is used in place of old database 312 and new indices 4160-416n for the new database 312a are generated using the process , by generating a new version of the a new document map version as the newly generated data structure (Id) of the document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) in the new version of the compressed index from the uncompressed index as the newly generated compressed index (Id).  While it is heavily implied McKay does not explicitly teach updating a compressed index.  McKay303 explicitly teaches use of a compressed index (¶62), and a method for performing updates on compressed data structures (¶81).  One of ordinary skill in the art would recognize that the compressed index taught by McKay is a compressed data structure in and of itself.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).  


s 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKay303 in view of McKay 301 and Bottcher [WO2011/057680] (Note: citations made to Page numbering in bottom right of each page, not top center numbering).

With regard to claims 7 and 15 the proposed combination further teaches wherein the compressed index is compressed using a compression scheme method comprising: 
…to remove duplicate entries and obtain the compressed index (McKay303 ¶63 “the compression of the index file handles the duplication elegantly… simply repeating the field value from the data page in conjunction with a pointer is not an efficient storage structure; however, when used in conjunction with compression of the index file 402 much of the redundancy of the storage structure is removed”.  
McKay does not explicitly teach Identifying an uncompressed index for compression, building a hash map from the identified uncompressed index; generating a term reordering vector and a mapping to entries from the uncompressed index; and applying reordering to the uncompressed index …obtain the new version of the compressed index.  
Bottcher teaches identifying a first uncompressed index for compression (Bottcher, Page 7 “O(T) = a string that is generated by applying oBWT to the String T; Figure 5a see “O*(T)”); 
building a first hash map from the first identified uncompressed index as the Nth identification (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted ; 
generating a first term reordering vector as the sorted permuted string (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; Figure 5a see “oSort*(T)”) and a fist mapping as a mapping (Id) to unique terms from the uncompressed index as the permuted string of characters (Id); and 
applying reordering to the first uncompressed index (Bottcher, Page 3, last paragraph “sorting these identification symbols together with characters of the substring in such a way… the characters of the Nth substring within the permuted string … can be determined sequentially after determining the position (P) of the Nth identification symbol… that is assigned to the Nth substring within the sorted, permuted string… without reading the characters of other substrings of the permuted string”) …obtain the compressed index (Bottcher, Page 4, “the string can be compressed by a …BWT for example”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the compression techniques taught by Bottcher as it enables the compressed data to be decompressed, sorted, changed, or deleted without the need to decompress the entire string (Bottcher, Page 4).

 to remove duplicate terms and obtain the new version of the compressed index (McKay303 ¶63 “the compression of the index file handles the duplication elegantly… simply repeating the field value from the data page in conjunction with a pointer is not an efficient storage structure; however, when used in conjunction with compression of the index file 402 much of the redundancy of the storage structure is removed”).  
McKay303 does not explicitly teach wherein compressing the uncompressed index into the new version of the compressed index comprises: building a hash map from the generated uncompressed index; generating a term reordering vector and a mapping to entries from the generated uncompressed index; and applying reordering to the generated uncompressed index.
Bottcher teaches wherein compressing the uncompressed index into the new version of the compressed index further comprises: 
	building a second hash map from a generated uncompressed index as the Nth identification for a second unique substring (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; The term “hash map” has been interpreted in view of Paragraph [0021] of the specification where each value is associated to a uniquely identifier); 
generating a second term reordering vector as the sorted permuted string (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; Figure 5a see “oSort*(T)”) and a second mapping as a mapping (Id) to unique terms from the generated uncompressed index as the permuted string of characters (Id); and 
applying reordering to the generated uncompressed index (Bottcher, Page 3, last paragraph “sorting these identification symbols together with characters of the substring in such a way… the characters of the Nth substring within the permuted string … can be determined sequentially after determining the position (P) of the Nth identification symbol… that is assigned to the Nth substring within the sorted, permuted string… without reading the characters of other substrings of the permuted string”)… and 
obtain the new version of the compressed index (Bottcher, Page 4, “the string can be compressed by a …BWT for example”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the compression techniques taught by Bottcher as it enables the compressed data to be decompressed, sorted, changed, or deleted without the need to decompress the entire string (Bottcher, Page 4).

Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156